Title: To Alexander Hamilton from Charles Cotesworth Pinckney, 10 June 1799
From: Pinckney, Charles Cotesworth
To: Hamilton, Alexander


Charleston, South Carolina, June 10, 1799. Discusses recruiting in Georgia and the Carolinas and the disposition of the Fourth Regiment. States: “Mrs. Pinckney (who has been very ill) unites with me in best respects to Mrs. Hamilton. I cannot imagine what gave rise to the Report, you mentioned relative to the Review, as there was not the most distant cause for it.…”
